                      Case 1:21-mj-00482-RMM Document 1 Filed 06/21/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                  United States of America                         )
                             v.                                    )
                   CHASE KEVIN ALLEN                               )      Case No.
                     DOB:                                          )
                                                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                in the
                       District of           Columbia          , the defendant(s) violated:
                  Code Section                                               Offense Description
   18 U.S.C. §§ 1363 and 2                      (Destruction or Injury to Buildings or Property in Special Maritime and
                                                Territorial Jurisdiction)
 40 U.S.C. §§ 5104(e)(2)(F)                     (Act of Physical Violence on Grounds)




         This criminal complaint is based on these facts:
See attached affidavit.




         u Continued on the attached sheet.



                                                                                              Complainant’s signature

                                                                                     Cameron Mizell FBI Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             06/21/2021
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
